DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim (s) 2-4, 9-11, 16-18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subat et al. (US 11,377,041 B2).


Claim 1, the prior art as in Subat et al. disclose of a method, comprising: transmitting, by an audio loopback device installed in a vehicle, a test signal to a first multimedia device of the vehicle, wherein the first multimedia device generates a response signal based on the test signal (fig.5 (530/120); col.7 line 50-60; col.8 line 1-6/the controller send the test to device speaker); determining, by the audio loopback device, whether the response signal is detected (fig.5 (550/530); col.7 line 60-67/the controller may determine whether the response is detected); triggering, by the audio loopback device, based on an unsuccessful detection of the response signal, the loopback device installed in the vehicle to perform troubleshooting of a communicative coupling between the first multimedia device and a second multimedia device of the vehicle; and troubleshooting, by the loopback device, the communicative coupling between the first multimedia device and the second multimedia device by at least changing a mode of operation of at least one of the first multimedia device or the second multimedia device from a first mode of operation to a second mode of operation, wherein the first mode of operation or the second mode of operation is utilized by the first multimedia device to establish the communicative coupling with the second multimedia device for delivering an audio signal of the second multimedia device on an audio device of the vehicle (col.2 line 45-60; col.8 line 5-20/based on response then mode may be implemented corresponding to troubleshoot to mitigate damage).  

	However, the art never specify of a distinct controller from that to the loopback device for troubleshooting, but it would have been obvious for one of the ordinary skills in the art to have reconfigured the device which implement the troubleshoot by adding such separate controller to implement the troubleshoot as per designer’s preference for same result as to protect the loudspeaker from damage. 

7. The method of claim 1, wherein the first mode of operation is a wired communication mode and the second mode of operation is a wireless communication mode (col.9 line 1-15/wired mode).

Claim 8, the prior art disclose of  a system, comprising: an audio loopback device installed in a vehicle; a priority controller installed in the vehicle; an audio device of the vehicle; a first multimedia device of the vehicle; and a second multimedia device of the vehicle (fig.5; col.7 line 50-col.8 line 20), wherein the audio loopback device is configured to: transmit a test signal to the first multimedia device, wherein the first multimedia device generates a response signal based on the test signal(fig.5 (530/120); col.7 line 50-60; col.8 line 1-6);  determine whether the response signal is detected; and trigger, based on an unsuccessful detection of the response signal, the loopback device to troubleshoot a communicative coupling between the first multimedia device and the second multimedia device; and the loopback device is configured to troubleshoot the communicative coupling between the first multimedia device and the second multimedia device based on at least a change in a mode of operation of at least one of the first multimedia device or the second multimedia device from a first mode of operation to a second mode of operation, wherein the first mode of operation or the second mode of operation is utilized by the first multimedia device to establish the communicative coupling with the second multimedia device to deliver an audio signal of the second multimedia device on the audio device (col.2 line 45-60; col.8 line 5-20/based on response then mode may be implemented corresponding to troubleshoot to mitigate damage).  

	However, the art never specify of a distinct controller from that to the loopback device for troubleshooting, but it would have been obvious for one of the ordinary skills in the art to have reconfigured the device which implement the troubleshoot by adding such separate controller to implement the troubleshoot as per designer’s preference for same result as to protect the loudspeaker from damage. 

14. The system of claim 8, wherein the first mode of operation is a wired communication mode and the second mode of operation is a wireless communication mode  (col.9 line 1-15/wired mode).  

15. An apparatus, comprising: an audio loopback device; and a priority controller (fig.5; col.7 line 50-col.8 line 20), wherein the audio loopback device is configured to: transmit a test signal to a first multimedia device, wherein the first multimedia device generates a response signal based on the test signal(fig.5 (530/120); col.7 line 50-60; col.8 line 1-6/the controller send the test to device speaker); determine whether the response signal is detected; and trigger, based on an unsuccessful detection of the response signal, the loopback device to perform troubleshoot of a communicative coupling between the first multimedia device and a second multimedia device; and the loopback device is configured to troubleshoot the communicative coupling between the first multimedia device and the second multimedia device based on at least a change in a mode of operation of at least one of the first multimedia device or the second multimedia device from a first mode of operation to a second mode of operation, wherein the first mode of operation or the second mode of operation is utilized by the first multimedia device to establish the communicative coupling with the second multimedia device to deliver an audio signal of the second multimedia device on an audio device communicatively coupled with the first multimedia device (col.2 line 45-60; col.8 line 5-20/based on response then mode may be implemented corresponding to troubleshoot to mitigate damage).  

	However, the art never specify of a distinct controller from that to the loopback device for troubleshooting, but it would have been obvious for one of the ordinary skills in the art to have reconfigured the device which implement the troubleshoot by adding such separate controller to implement the troubleshoot as per designer’s preference for same result as to protect the loudspeaker from damage. 
 
20. The apparatus of claim 15, wherein the first mode of operation is a wired communication mode and the second mode of operation is a wireless communication mode (col.9 line 1-15/wired mode).    

Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subat et al. (US 11,377,041 B2) and Arteaga et al. (US 10,779,084 B2).

5. The method of claim 1, wherein the test signal is an ultrasonic signal and the response signal is one of the ultrasonic signal or an ultrasonic sound.  

	But the art as in Arteaga et al. disclose of such aspect wherein test signal is an ultrasonic signal and the response signal is one of the ultrasonic signal or an ultrasonic sound (col.9 line 5-15). Thus, one of the ordinary skills in the art could have modified the art by adding such test signal is an ultrasonic signal and the response signal is one of the ultrasonic signal or an ultrasonic sound so as to provide such test device which may not be perceived by the user. 

	The claim(s) 12, 19 which in substance disclose of the similar feature as in claim(s) 5 has been analyzed and rejected accordingly. 

Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subat et al. (US 11,377,041 B2) and Linjama et al. (US 10,679,601 B2).

6. The method of claim 1, wherein the response signal is detectable, by the audio loopback device, based on a sensor associated with at least one of a user device, the first multimedia device, or the second multimedia device (fig.5 (550);col.8 line 40-55).  

	But the art never specify of such sensor as being a microphone, but Linjama et al. disclose of having such a microphone for detecting (col.7 line 5-15). Thus, one of the ordinary skills in the art could have modified the art by adding such noted microphone so as to provide feedback based on detected pressure condition. 

  	The claim(s) 13 which in substance disclose of the similar feature as in claim(s) 6 has been analyzed and rejected accordingly. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian  can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654